[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 05-15437                    APR 26, 2006
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK


                      D. C. Docket No. 04-60181-CR-WPD

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

JAMES MCSWAIN,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (April 26, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges

PER CURIAM:

      Terrance M. Lenamon, counsel for James McSwain, in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McSwain’s conviction and

sentence are AFFIRMED.




                                          2